DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 10/29/2020 and 5/19/2022 comply with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, "the optical waveguide component" in line 5-6 lacks antecedent basis. An image optical waveguide component has been previously introduced, but not an optical waveguide component.  
It is also unclear which "the optical waveguide component" in line 8 are being referred to the scope of the claim,  the “an optical waveguide component overlapping”, introduced in line 8, which doesn’t make sense as to how it overlaps itself, or the “image optical waveguide component” introduced in Line 3, thus indefinite. In light of the specification and as best understood, "the optical waveguide component" in line 5-6 is interpreted as “"the image optical waveguide component", and "the optical waveguide component" in line 8  is interpreted as "the image optical waveguide component".
Claims 9 and 10 are rejected for depending on rejected Claim 8.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claim 1-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fattal (US20200310135) in view of Ilic et al. (US20200363635).              Regarding claim 1, Fattal teaches a near eye display device (abstract, a near-eye display system) comprising: an optical waveguide component (Fig.6A, 112, light guide) having a light-entrance surface (see annotated figure below, a light-entrance surface), and a light-exit surface (Fig. 6A, 112’) connecting the light-entrance surface, the light-exit surface having a plurality of micro-structures (Fig. 6A, 114s, multibeam elements, paragraph 97, line 11-12, the multibeam element 114 comprising a micro-reflective element) directly formed on the light-exit surface (Fig.6A, 112’);
a light source module (Fig.6A, 118) disposed next to the light-entrance surface (see annotated figure below, the light-entrance surface) and adapted to provide a light beam (Fig.6A, 111, paragraph 74, line 2-3), wherein the light beam enters the optical waveguide component through the light-entrance surface, and the light beam is emitted from the optical waveguide component through the micro-structures (Fig.6A, 114s) and is transmitted to an eye (paragraph 74, line 5-9, the light beams 111 are directed away from the multibeam element-based display 110 in different principal angular directions corresponding to respective view directions of the plurality of different views 104; and also see Fig.3, the light beam is transmitted to an eye, 102); 

    PNG
    media_image1.png
    538
    888
    media_image1.png
    Greyscale


but Fattal is silent an eye tracking module receiving a portion of the light beam reflected by the eye and determining a location of the eye according to the portion of the light beam reflected by the eye.

However, in a similar field of endeavor, Ilic teaches near eye display device  with an eye tracking module (Fig.4, 210, a controller) receiving a portion of the light beam (see Fig.5, 402) reflected by the eye (304) and determining a location of the eye according to the portion of the light beam reflected by the eye (paragraph 50, the controller 210 may be part of the processing modules 71 or 72 (illustrated in FIG. 2), and paragraph 59, line 4-20, the display system 100 also includes an inward-facing imaging system (e.g. a digital camera) 500, which observes the movements of the wearer, such as the eye movements. The inward-facing imaging system 500 (e.g., a digital camera) may be used to capture images of the eye 304 to determine the size and/or orientation of the pupil of the eye 304, the inward-facing imaging system 500 may be attached to the frame 64 (as illustrated in FIG. 2) and may be in electrical communication with the processing modules 71 and/or 72, which may process image information from the camera 500 to determine, e.g., the pupil diameters and/or orientations of the eyes of the user 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Fattal with the eye tracking module as taught by Ilic for the purpose of providing of the generating a mapping of a conformation of the portion of the eye/face that is not imaged based at least partly on a conformation of the portion of the eye/face that is imaged (abstract).

               Regarding claim 2, Fattal in view of Ilic teaches the device of Claim 1, and Fattal further suggests wherein the micro-structures (Fig.6-Fig.9, 114) comprise a diffractive optical component pattern (Fig.8A, 114), a holographic optical component pattern, or a grating pattern(Fig. 8A, 114, and also see claim 16).

Regarding claim 3, Fattal in view of Ilic teaches the device of Claim 1, and Fattal further suggests wherein the micro-structures (Fig.6A, 114s), are disposed on a side of the light-exit surface (Fig. 6A, 112’) away from the light-entrance surface (see annotated figure for claim 1 above, light-entrance surface).

               Regarding claim 4, Fattal in view of Ilic teaches the device of Claim 1 but does not teach wherein the micro-structures (Fattal, Fig.6-Fig.9, 114) are successively disposed on an edge of the light-exit surface.
              However, in another embodiment, Ilic further suggests wherein the micro-structures (Ilic, Fig. 6, diffractive optical element, DOE, double dash-dot line, paragraph 65, DOE 2, DOE 4) are successively disposed on an edge of the light-exit surface (see annotated image below, light-exit surface).    
It would have been obvious to one of ordinary skill in the art to provide the device of Fattal in view of Ilic (Fattal, Fig.6-Fig.9, 114) with the micro-structure of Ilic (Ilic, Fig.6, DOE 2, and DOE 4) for the purpose of providing the DOE may advantageously have a low diffraction efficiency , so that only a portion of the light of the beam is deflected toward the eye of the view with each intersection of the DOE while the rest of the light continues to propagate through the waveguide via TIR (paragraph 72, line 10-14).
     

    PNG
    media_image2.png
    615
    904
    media_image2.png
    Greyscale

Regarding claim 5, Fattal in view of Ilic teaches the device of Claim 1 but does not teach wherein the micro-structures (Fattal, Fig.6-Fig.9, 114) are intermittently disposed on an edge of the light-exit surface.
However, in another embodiment, Ilic teaches wherein the micro-structures are intermittently disposed on an edge of the light-exit surface. (Paragraph 65, line 8-9, and see annotated image above, one or more DOEs 2 disposed on an edge of the light-exit surface). 
It would have been obvious to one of ordinary skill in the art to provide the device of Fattal in view of Ilic with the micro-structure of Ilic (Ilic, Fig.6) for the purpose of providing the DOE may advantageously have a low diffraction efficiency , so that only a portion of the light of the beam is deflected toward the eye of the view with each intersection of the DOE while the rest of the light continues to propagate through the waveguide via TIR (paragraph 72, line 10-14).

Regarding claim 7, Fattal in view of Ilic teaches the device of Claim 1, and Ilic further suggests wherein the eye tracking module (Fig.4, 210, a controller) comprises:
at least one sensing module (Fig.4, 500, inward-facing imaging system) receiving a portion of the light beam reflected by the eye (paragraph 59, line 4-20, the display system 100 also includes an inward-facing imaging system (e.g. a digital camera) 500, which observes the movements of the wearer, such as the eye movements. The inward-facing imaging system 500 (e.g., a digital camera) may be used to capture images of the eye 304); and a processor determining the location of the eye according to the portion of the light beam reflected by the eye (paragraph 50, the controller 210 may be part of the processing modules 71 or 72 (illustrated in FIG. 2), and paragraph 59, line 4-20, the display system 100 also includes an inward-facing imaging system (e.g. a digital camera) 500, which observes the movements of the wearer, such as the eye movements. The inward-facing imaging system 500 (e.g., a digital camera) may be used to capture images of the eye 304 to determine the size and/or orientation of the pupil of the eye 304, the inward-facing imaging system 500 may be attached to the frame 64 (as illustrated in FIG. 2) and may be in electrical communication with the processing modules 71 and/or 72, which may process image information from the camera 500 to determine, e.g., the pupil diameters and/or orientations of the eyes of the user 60).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fattal (US20200310135) in view of Ilic et al. (US20200363635), as applied to Claim 1, in further view of Jepsen et. al. (US10,345,599).           
Regarding claim 6, Fattal in view of Ilic teaches the device of Claim 1 but does not specifically teach wherein the micro-structures are disposed on the entire light-exit surface. 
However, Jepsen teaches a device with micro-structures (Fig.3A, Microlens array 315) are disposed on the entire light-exit surface (Figure 3A, Emission Intensity Array 310 as light-exit surface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Fattal and Ilic with the micro-structures as taught by Jepsen for the purpose of microlens array receives the modified image light (e.g., attenuated light) from emission intensity array, and directs the modified image light to a location of pupil (col 17, line 45-47), and the display element is refracted by microlens array 315 toward the location of pupil 335, and not toward other locations in the eyebox (col 18, line 15-16).

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ilic et al. (US20200363635) in view of Fattal (US20200310135). 	
Regarding claim 8, as best understood,  Ilic teaches a head mounted display (Fig.2and 4, 100, display system) comprising:
an image device (fig. 4) comprising:
an image optical waveguide (184) component having a light-entrance surface (see annotated image below, an image-light-entrance) and a light-exit surface (see annotated image below an image-light-exit surface) connecting the light-entrance surface; and
an image light source module (208) disposed next to the light-entrance surface of the optical waveguide component (see annotated figure below, the image light source module 208 disposed next to the image-light-entrance surface of the image optical waveguide component) and adapted to provide an image beam (paragraph 48, line 12-15, Fig.4, the light source module, 208,  may be utilized to inject image information into the waveguides, 182, which may be configured to distribute incoming light across waveguide, for output toward the eye 304); and
an eye tracking device (Fig.4, 210) comprising:
an optical waveguide component (182) overlapping the image optical waveguide component (Fig.4),

    PNG
    media_image3.png
    904
    1432
    media_image3.png
    Greyscale


Ilic does not specifically teach wherein the optical waveguide component (Fig.4, 182) has a light-entrance surface and a light-exit surface connecting the light-entrance surface, and the light-exit surface of the optical waveguide component has a plurality of micro-structures directly formed on the light-exit surface of the optical waveguide component; a light source module disposed next to the light-entrance surface of the optical waveguide component and adapted to provide a light beam, wherein the light beam enters the optical waveguide component through the light-entrance surface of the optical waveguide component, and the light beam is emitted from the optical waveguide component through the micro-structures and is transmitted to an eye;
However, in a similar field of endeavor, Fattal teaches wherein the optical waveguide component (Fig.6A, 112, light guide)  has a light-entrance surface (see annotated figure for claim 1, a light-entrance surface) and a light-exit surface (Fig. 6A, 112’)  connecting the light-entrance surface, and the light-exit surface of the optical waveguide component has a plurality of micro-structures (Fig. 6A, 114s, multibeam elements, paragraph 97, line 11-12, the multibeam element 114 comprising a micro-reflective element) directly formed on the light-exit surface (Fig.6A, 112’);
a light source module (Fig.6A, 118) disposed next to the light-entrance surface (see annotated figure below, the light-entrance surface) and adapted to provide a light beam (Fig.6A, 111, paragraph 74, line 2-3), wherein the light beam enters the optical waveguide component through the light-entrance surface, and the light beam is emitted from the optical waveguide component through the micro-structures (Fig.6A, 114s) and is transmitted to an eye (paragraph 74, line 5-9, the light beams 111 are directed away from the multibeam element-based display 110 in different principal angular directions corresponding to respective view directions of the plurality of different views 104; and also see Fig.3, the light beam is transmitted to an eye, 102);
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display of Ilic with the optical waveguide component as taught by Fattal for the purpose of providing the plurality of different views 104 of the multiview image.(paragraph 55, line 3-4).
Ilic in view of Fattal teaches the device of above, Ilic further teaches an eye tracking module (Fig.4, 210, a controller) receiving a portion of the light beam reflected by the eye and determining a location of the eye according to the portion of the light beam reflected by the eye. ([ paragraph 50, The controller 210 may be part of the processing modules 71 or 72 (illustrated in FIG. 2), and paragraph 59, line 4-20, the display system 100 also includes an inward-facing imaging system (e.g. a digital camera) 500, which observes the movements of the wearer, such as the eye movements. The inward-facing imaging system 500 (e.g., a digital camera) may be used to capture images of the eye 304 to determine the size and/or orientation of the pupil of the eye 304, the inward-facing imaging system 500 may be attached to the frame 64 (as illustrated in FIG. 2) and may be in electrical communication with the processing modules 71 and/or 72, which may process image information from the camera 500 to determine, e.g., the pupil diameters and/or orientations of the eyes of the user 60).

Regarding claim 9, Ilic in view of Fattal teaches the device of  Claim 8, and Ilic further suggests wherein the image optical waveguide component comprises one visible optical waveguide component or a plurality of overlapping visible optical waveguide components (fig. 4), the image light source module comprises at least one visible light source corresponding to the visible optical waveguide component or the plurality of overlapping visible optical waveguide components (Fig.4, 200-208), and the light source module comprises a non-visible light source (Fig.4, 508, IR LED).

Regarding claim 10, Ilic in view of Fattal teaches the device of Claim 8 and Ilic further suggests wherein no adhesion layer is disposed between the image optical waveguide component and the optical waveguide component (Fig.4).


Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure: Brown et al. US20210278739 (Fig.25) teaches an eye tracking device as described in Claim 1 but not specifically teach where an eye tracking module receiving a portion of the light beam reflected by the eye and determining a location of the eye according to the portion of the light beam reflected by the eye.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached M-F 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872
06/06/2022



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872